DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU 1588878.
In re claim 1, SU 1588878 discloses a system for an engine, the system comprising: 
a plurality of channels (via. 1, 2, and 4 as shown below in fig. 1) routing lubricating oil to a gear system (8; see description in FOR reference dated 03/25/2022) and a drive shaft of a pump (not numbered, but shown below in fig. 1) without flowing an entire volume of the lubricating oil through a cavity of the drive shaft (note: 3 appears to be a cavity associated with the drive shaft, and does not appear to permit a significant amount lubricating oil to flow into/out of this cavity due to a lock of oil passages).


    PNG
    media_image1.png
    729
    1032
    media_image1.png
    Greyscale

Fig. 1

In re claim 10, SU 1588878 further discloses the system of claim 1, wherein the plurality of channels is off-centered relative to a central axis of the drive shaft (see fig. 1 above).

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et. al. (U.S. 4530331).
In re claim 1, Gibson discloses a system for an engine, the system comprising: 
a plurality of channels (512, 536, 544, 552, 412, 532, 528, 524, 508, 504; fig. 1, 6; [Col. 10, ln 17- ln 28]) routing lubricating oil to a gear system (54, 106, 114; as shown in fig. 1; [Col. 3, ln 6-24; Col. 4, ln 1-28]; also the planetary gear reduction mechanism 392,396,424,428,432,436,440,444,448 includes a rotatable sun-gear shaft 392, an  internally-toothed ring gear 396, and a rotatable planet gear and carrier assembly 424,428,432,436,440,444,448 as shown in fig. 6; [Col. 7, ln 53-57]) and a drive shaft of a pump (38; [Col. 4, ln 1-28]) without flowing an entire volume of the lubricating oil through a cavity of the drive shaft ([Col. 10, ln 29-40]; note: the source of lubricating oil is an external source of pressurized engine oil, this being the case, at least some of the oil from the external source of pressurized engine oil is used to lubricate an engine, and thus an entire volume of lubricating oil does not flow through a cavity of the drive shaft).
In re claim 10, Gibson further discloses the system of claim 1, wherein the plurality of channels is off-centered relative to a central axis of the drive shaft (as shown in fig. 1).
In re claim 11, Gibson further discloses the system of claim 1, wherein the pump is a high pressure fuel pump (note: fuel pump as shown in fig. 1, is a piston fuel pump, which are typically high pressure) in a fuel line delivering pressurized fuel to a fuel rail (abstract; distributor fuel injection pump).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SU 1588878.
In re claim 2, SU 1588878 further discloses the system of claim 1, wherein the gear system includes 
a gear (8) enclosing a gear hub (inherent; center region of 8, where shaft is inserted). 
However,  SU 1588878 fails to disclose wherein 
the gear hub including a toothed inner wall meshed with splines of the drive shaft.
However, one having ordinary skill in the art would appreciate and recognize that the use of splines (or internal/external mating teeth) to mate a gear/gear hub to a shaft is routine and common in the art, and thus is considered obvious to one having ordinary skill in the art.

Claim 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et. al. (U.S. 4530331).
In re claim 2, Gibson further discloses the system of claim 1, wherein the gear system includes 
a gear (as shown in fig. 1 and 6) enclosing a gear hub (inherent; center region of 8, where shaft is inserted), 
the gear hub including a toothed inner wall (internally-toothed ring gear 396; fig. 6) but fails to show the gear hub meshing with splines of the drive shaft.
However, one having ordinary skill in the art would appreciate and recognize that the use of splines (or internal/external mating teeth) to mate a gear/gear hub to a shaft is routine and common in the art, and thus is considered obvious to one having ordinary skill in the art.

In re claim 3, Gibson further discloses the system of claim 2, further comprising: 
a first bushing (78; fig. 1; [Col. 10, ln 16-28]) at an interface of the gear hub and a first thrust face (thrust bearing interface between the dual-thrust plate 352 and carrier end cover 448; [Col. 10, ln 16-28]; note: dual-thrust plate 352 is dual sided, and thus has a first thrust face and a second thrust face) on a first side of the gear (as shown in fig. 1, 6); 
a second bushing (internal bearing surface 86; [Col. 10, ln 29-40]) at another interface of the gear hub and a second thrust face on a second side of the gear (note: thrust plate 352 is dual sided); and 
an end cover (drive shaft housing 34; fig. 1; [Col. 3, ln 25-40]) of the pump on each of the first and second sides of the gear (as shown in fig. 1).
In re claim 4, Gibson further discloses the system of claim 3, 
wherein the plurality of channels is drilled in the end cover of the pump from one side of the gear system to another side of the gear system (as shown in fig. 1), 
the plurality of channels including: 
a first vertical channel (536 to 512; as shown in fig. 1) originating from the first bushing (note: first bushing 78 is between 536 and 512) and extending vertically away from the drive shaft (512 is shown extending vertically away); 
a second horizontal channel (412; fig. 1) originating from the first vertical channel and extending from the first side of the gear (106, 114) to the second side of the gear (as shown in fig. 1); and 
a third vertical channel (524 to 508 to 504) originating from the second horizontal channel and extending longitudinally along the end cover (as shown in fig. 1).
In re claim 5, Gibson further discloses the system of claim 4, 
wherein the first vertical channel includes 
an inlet (504 to 512) through which the lubricating oil enters the first vertical channel (as shown in fig. 1), 
the first vertical channel including 
a first section delivering a first portion of the lubricating oil to 
the first bushing (as shown in fig. 1), 
the gear hub (as shown in fig. 1), 
the first side of the gear (as shown in fig. 1), 
the first thrust face (as shown in fig. 1), and 
the drive shaft via an outlet of the first vertical channel (as shown in fig. 1), and 
a second section (via third vertical channel (524 to 508 to 504)) delivering a second portion of the lubricating oil to the second horizontal channel (as shown in fig. 1).

In re claims 12-15, see claims 1-5 and 10-11.

Allowable Subject Matter
Claims 18-20 allowed.
Claims 6-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6-9 and 16-17 the prior art of record, Gibson ‘331, would require structural modifications beyond what would be considered to be reasonable by one having ordinary skill in the art.  Regarding claims 18-20, the prior art of Gibson ‘331, fails to disclose a controller, additionally, the fuel pump of Gibson ‘331 is mechanically driven by the engine via gear 54, and thus is not capable of supplying pressurized lubricating oil to the high pressure fuel pump, and would require an unreasonable modification to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747